DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, US Patent Application Publication 2004/0183113 (newly submitted).

Regarding claim 1,Park teaches a method, comprising forming bit line structures BL 132 above bitline contact structures 126 [0016]; forming a first material 134 on top surfaces and sidewall surfaces of the bit line structures to establish step structures for via formation [0017] ; forming a second material 136 on the top surface of the first material; and forming capacitor landing structures 136 by patterning the second material 

Regarding claim 2, Park teaches the bitline structures are formed from a patterning of material formed on the surface of the bitline contact structures ([0016] and figures 4C and 5C).

Regarding claim 3, Park teaches the forming the first material on the top surfaces and the sidewall surfaces of the bitline structures define capacitor vias (figures 4C and 5C).

Regarding claim 4, Park teaches the forming the first material on the top surfaces and the sidewall surfaces of the bitline structures isolates the bitline structures (figure 4D).

Regarding claim 5, Park teaches the capacitor landing structure is self-aligned (figures 4C and 5C).

Regarding claim 7, Park teaches the bitline contact structures are defined by trenches (figures 4C and 5C).

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takura et al, US Patent 6,900,492 (as cited in previous Office Action).

Regarding claim 15, Takaura teaches DRAM memory cell structure, comprising: a bottom gate 24b of 5G in figure 11; a dielectric 10b formed above the bottom gate; channel material formed above the dielectric comprising a first portion 17c, 17d, 17e that is parallel to the gate and second 17a,17b and third portions 17a, 17b that are orthogonal to the gate; a capacitor landing structure 16/12c coupled to the second portion of the channel material; and a bitline coupled BL to the third portion of the channel material wherein the capacitor landing structure is extends above the bitline (figure 1).

Regarding claims 16 and 17, Takaura teaches a first material 10c/11c on the top surfaces and the sidewall surfaces of the bitline structures that define capacitor vias, wherein the first material on the top surfaces and the sidewall surfaces of the bitline structures electrically isolates the bitline structures.

Regarding claims 18 and 19, Takaura teaches a gate contact (layer 6 of structure 5G, as shown in figure 11) coupled to the gate structure and a wordline structure (layer 25 of structure 5G, as shown in figure 11) coupled to the gate contact.
	
Regarding claim 20, Takaura teaches a capacitor (C) coupled to the capacitor landing structure (figure 1)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Application Publication 2004/0183113 (newly submitted).

Regarding claim 6, Park fails to teach a distance between similar sidewall surfaces of the bitline structures is 135 nm.

However, it has been held that the distance between the bitline structures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the distance between the bitline structures claimed and the Prior Art shows a distance between bitlines, it would have been obvious to one of ordinary skill in the art to select a suitable distance between the bitline structures in the method of Park.

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Allowable Subject Matter

Claims 8-14 allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the prior art fails to anticipate or render obvious the claimed invention including “…forming trenches that extend into the plurality of layered stacks of material; forming a second layer of dielectric material in the trenches and between the 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed October 21, 2021 with respect to claim 15 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that “channel Q of Takaura is below gate structure 5g” and not the limitation of “channel material formed above the dielectric”, it is noted that the previous, and current, Office Action discloses the channel material layer of Takaura as 17 and not channel “Q”. Since the claim discloses “channel material”, Examiner has taken the position that a layer that is made of a “channel material” would 

Therefore, the rejection of claims 15-20 under 35 USC 102(a)(1) as being anticipated by Takaura is maintained.

Conclusion

Applicant's amendment of claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899